Case 8:21-cv-01049-DOC-JDE Document 15 Filed 07/30/21 Page 1 of 1 Page ID #:55




                         UNITED STATES DISTRICT COURT                             JS-6
                        CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL

 Case No: SA CV 21-01049-DOC-(JDEx)                              Date: July 30, 2021

 Title: Bryan Williams v. UBI Business Brokers, Inc., et al.


 PRESENT: THE HONORABLE DAVID O. CARTER, JUDGE

                 Kelly Davis                                    Not Present
               Courtroom Clerk                                 Court Reporter

      ATTORNEYS PRESENT FOR                        ATTORNEYS PRESENT FOR
            PLAINTIFF:                                  DEFENDANT:
           None Present                                  None Present


 PROCEEDINGS: (IN CHAMBERS): ORDER DISMISSING CIVIL CASE

        The Court, having been notified by counsel for the parties that this action
 has been settled re Notice of Settlement [14], hereby orders this action
 DISMISSED without prejudice. The Court hereby orders ALL proceedings in the
 case VACATED and taken off calendar. The Court retains jurisdiction for 30 days
 to vacate this order and reopen the action upon showing of good cause that the
 settlement has not been consummated.

       The Clerk shall serve this minute order on the parties.




  MINUTES FORM 11
  CIVIL-GEN                                                            Initials of Deputy Clerk: kd
